DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Information Disclosure Statement

The information disclosure statement (IDS) submitted on 8/28/2019 has been considered by the examiner.


Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “engine room” and  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 3-4, 6, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becht et al. (US 2010/0183267 A1) further in view of Light (US 2005/0105910 A1).

Regarding claim 1, Becht discloses a memory system, comprising:
a container (as discussed in Paragraph [0036] wherein it is well known in the art for electronic devices, such as “hard drive devices” and “read and/or write memory devices”, to comprise a container, and wherein “Host Device 2” of Fig. 1 is interpreted as one such device); 
a first circuit board (Fig. 1 element 16 wherein “Host Device 1” is interpreted as being a separate device from “Host Device 2” and therefore outside of the container of Host Device 2) disposed outside the container and having a first circuit configured to convert a first electric signal to an optical signal (as discussed in Paragraphs [0037] and [0041] as a “Fiber-Optic Transmitter” known in the art to be used with a circuit to convert an electrical signal to an optical signal); 
a second circuit board (Fig. 1 element 26) disposed inside the container and having (as shown in Fig. 1) a memory device (as discussed in Paragraph [0036]), and a second circuit configured to convert the optical signal into a second electric signal (as discussed in Paragraphs [0037] and [0041] as a “Fiber-Optic Receiver” known in the art to be used with a circuit to convert an optical signal to an electrical signal) and store the second electric signal in the memory device (as discussed in Paragraph [0037] wherein the examiner asserts that a memory device’s “processing” of an electrical signal by a memory device, and discussed in Paragraph [0037], is known to include storage of said signal); and 
an optical cable (Fig. 1 element 40) configured to transmit the optical signal from the first circuit board to the second circuit board through the hole (as discussed in Paragraph [0037]).
Becht does not expressly disclose the container having a hole connecting inside and outside the container.
Light teaches a container having a hole connecting inside and outside a container (as discussed in Paragraph [0049] as “a faceplate … defining suitable openings for receiving optical fibers…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize a container with a hole connecting inside and outside as taught by Light in the system of Becht in order to provide a means of ingress for the optical cable to access the second circuit so as to provide for connection with additional devices, as is displayed in Fig. 1 of Becht.

Regarding claim 3, Becht in view of Light discloses the system as set forth in claim 1 above.
Becht does not expressly disclose wherein the hole has a shape corresponding to an outer shape of the optical cable.

It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize a hole having a shape corresponding to an outer shape of the optical cable as taught by Light in the system of Becht in order to provide a means of ingress for the optical cable to access the second circuit so as to provide for connection with additional devices.

Regarding claim 4, Becht in view of Light discloses the system as set forth in claim 1 above and further wherein the second circuit board includes: 
a light receiving circuit (Becht Fig. 1 element 22) connected to the optical cable through the hole (as shown in Becht Fig. 1), a conversion circuit configured to convert the optical signal received by the light receiving circuit into the second electric signal (as discussed in Becht Paragraphs [0037] and [0041] as a “Fiber-Optic Receiver” known in the art to be used with a circuit to convert an electrical signal to an optical signal), and a memory device configured to store the electric signal (as discussed in Becht Paragraph [0037] wherein the examiner asserts that a memory device’s “processing” of an electrical signal, and discussed in Paragraph [0037], is known to include storage of said signal).

Regarding claim 6, Becht in view of Light discloses the system as set forth in claim 1 above.
Becht does not expressly disclose wherein the first circuit board is disposed in an engine room of a vehicle, however the limitation of “the first circuit board is disposed in an engine room of a vehicle” is interpreted to be an intended use of the system as claimed in Claim 1, and as such does not distinguish the instant application over prior art which meets the features and limitations of the product as claimed and may reasonable be expected to be used in the manner recited as intended by claim 6, and therefore the system as disclosed by Becht in view of Light in claim 1 meets the features and limitations of the claim.

Regarding claim 9, Becht discloses a memory system comprising: 
a container (as discussed in Paragraph [0036] wherein it is well known in the art for electronic devices, such as “hard drive devices” and “read and/or write memory devices”, to comprise a container, and wherein “Host Device 2” of Fig. 1 is interpreted as one such device), 
a first circuit board (Fig. 1 element 16 wherein “Host Device 1” is interpreted as being a separate device from “Host Device 2” and therefore outside of the container of Host Device 2) outside the container and configured to transmit optical signal (as discussed in Paragraphs [0037] and [0041] as a “Fiber-Optic Transmitter” known in the art to be used with a circuit to convert an electrical signal to an optical signal and transmit it through a fiber optic cable), 
(Fig. 1 element 26) inside the container (as shown in Fig. 1)  and configured to receive optical signal (as discussed in Paragraphs [0037] and [0041] as a “Fiber-Optic Receiver” known in the art to be used with a circuit to convert an electrical signal to an optical signal), and having a memory device (as discussed in Paragraph [0036] as “hard drive devices” and “read and/or write memory devices”, and wherein “Host Device 2” of Fig. 1 is interpreted as one such device), and 
an optical cable (Fig. 1 element 40)  connecting the first circuit board to the second circuit board (as shown in Fig. 1).
Becht does not expressly disclose wherein the container comprises a hole and the optical cable connects through the hole.
Light teaches Light teaches a container having a hole connecting inside and outside a container (as discussed in Paragraph [0049] as “a faceplate … defining suitable openings for receiving optical fibers…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize a container with a hole connecting inside and outside as taught by Light in the system of Becht in order to provide a means of ingress for the optical cable to access the second circuit so as to provide for connection with additional devices, as is displayed in Fig. 1 of Becht.
 Becht further discloses a method of using the memory system, the method comprising: 
(as discussed in Paragraph [0037] as the “processed electrical signals may be fed to an electro-optical converter”, 
transmitting, by the first circuit board, the optical signal (as discussed in Paragraph [0037] wherein the “electro-optical converter may convert the electrical signals into outgoing optical signals), 
receiving, by the second circuit board, the optical signal transmitted by the first circuit board through the optical cable (as discussed in Paragraph [0037] wherein “outgoing optical signals that are sent over the [polymer optical fiber] to the next host device” and “the incoming optical signals may be received by and optical electrical converter, also referred to as Fiber-Optic Receiver”), 
converting, by the second circuit board, the optical signal into a second electric signal (as discussed in Paragraph [0037] wherein “the incoming optical signals may be received by an optoelectrical converter, also referred to as Fiber-Optic Receiver (FOR), and transformed into electrical signals…”, and 
storing, by the second circuit board, the second electric signal in the memory device (as discussed in Paragraph [0037] wherein “electrical signals to be processed by the host devices” wherein the host devices may include hard drive devices and read and/or write memory devices and are known in the art to store electrical signals).


Claims 2 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becht in view of Light as applied to claim 1 above, and further in view of Coles et al. (US 2018/0110146 A1).

Regarding claim 2, Becht in view of Light discloses the system as set forth in claim 1 above.
Becht does not expressly disclose wherein the container is made of a wall member with a heat insulation structure.
Coles teaches a container which is made of a wall member with heat insulation structure (Fig. 1 element 112 as discussed in Paragraph [0019]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize a container made with a heat insulation structure as taught by Coles in the system of Becht in order to provide resistance to temperature extremes, known in the art to be undesirable for electronic devices.

Regarding claim 8, Becht discloses a memory apparatus, comprising: 
a container (as discussed in Paragraph [0036] wherein it is well known in the art for electronic devices, such as “hard drive devices” and “read and/or write memory devices”, to comprise a container, and wherein “Host Device 2” of Fig. 1 is interpreted as one such device); and 
a circuit board (Fig. 1 element 26) housed in the container (as shown in Fig. 1), the circuit board including: 
(Fig. 1 element 22) configured to receive an optical signal from the optical cable (as discussed in Paragraphs [0037] and [0041] as a “Fiber-Optic Receiver”), a conversion circuit configured to convert the optical signal received by the light receiving circuit into an electric signal (as discussed in Paragraphs [0037] and [0041] as a “Fiber-Optic Receiver” known in the art to be used with a circuit to convert an optical signal to an electrical signal), and a memory device configured to store the electric signal (as discussed in Paragraph [0036] wherein a “hard drive devices” and “read and/or write memory devices” are memory devices configured to store electrical signals).
Becht does not expressly disclose the container made of wall member with thermal insulation structure, and having a hole for an optical cable through the wall member.
Coles teaches a container which is made of a wall member with heat insulation structure (Fig. 1 element 112 as discussed in Paragraph [0019]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize a container made with a heat insulation structure as taught by Coles in the apparatus of Becht in order to provide resistance to temperature extremes, known in the art to be undesirable for electronic devices.
Becht does not expressly disclose the container having a hole for an optical cable through the wall member.
Light teaches a container having a hole for an optical cable through the wall member (as discussed in Paragraph [0049] as “a faceplate … defining suitable openings for receiving optical fibers…”).
.


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becht in view of Light as applied to claim1 above, and further in view of Hall et al. (US 2013/0334892 A1).

Regarding claim 5, Becht in view of Light discloses the system as set forth in claim 1 above.
Becht does not expressly disclose the system further comprising a wireless power feeding circuit to wirelessly feed power from outside the container to the second circuit board inside the container.
Hall teaches a wireless power feeding circuit to wirelessly feed power from outside a container to a second circuit board inside the container (as discussed in Paragraph [0012]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize a wireless power feeding circuit to wirelessly feed power from outside the container to the second circuit board as taught by Hall in the system of .


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becht in view of Light as applied to claim 1 above, and further in view of Hunt et al. (US 2015/0077925 A1).

Regarding claim 7, Becht in view of Light discloses the system as set forth in claim 1 above.
Becht does not expressly disclose wherein the second circuit board has a connector configured to detachably mount the memory device.
Hunt teaches a circuit board with a connector (Fig. 4 element 5) has configured to detachably mount the memory device (as discussed in Paragraphs [0018]-[0019]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize a connector on the second circuit board to allow a detachable memory device as taught by Hunt in the system of Becht in order to provide a means of upgrading the memory device of the system.


Conclusion


This prior art is listed on attached form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keith DePew whose telephone number is (571)270-7725.  The examiner can normally be reached on M-F 4:45-5:15.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Keith DePew/

Art Unit 2835



/ABHISHEK M RATHOD/Primary Examiner, Art Unit 2841